Exhibit 10.51

 

CONSULTANT AGREEMENT

 

This CONSULTANT AGREEMENT (this “Agreement”), dated as of September 24, 2008, is
between ASCENT SOLAR TECHNOLOGIES, INC. (the “Company”) and MATTHEW FOSTER (the
“Consultant”).

 

RECITAL

 

The Company and the Consultant desire to have the Consultant furnish the Company
with certain services under the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

SECTION 1.         SERVICES

 

The Consultant will perform services (the “Services”) in the following areas, as
and when requested by the Company: business development; investor relations;
strategic planning; assessment of competition and competitive environment;
global expansion strategy; and management advisory services. The Services will
be available to the Company pursuant to a mutually agreed-on schedule, and the
parties agree that Consultant will work up to ten (10) hours per week (no weekly
minimum) in connection with performance of the Services. The Consultant will
prepare such records and reports reasonably requested by the Company regarding
the performance of the Services. The Consultant will use his best efforts to
advance the interests of the Company, and will faithfully, industriously, and to
the best of his abilities, perform the Services. The Consultant will report
directly to the Company’s Chief Executive Officer.

 

SECTION 2.         TERM

 

This Agreement is effective on October 19, 2008 (i.e., the date on which
Consultant ceases to be an employee of the Company), and will continue in effect
for a period of twelve (12) months.  The term of Agreement may be extended with
the written agreement of both parties.

 

SECTION 3.         ASSURANCES

 

The Company will do all things reasonably required in a prompt and timely manner
to enable the Consultant to provide the Services and to otherwise perform his
obligations pursuant to this Agreement.

 

SECTION 4.         COMPENSATION

 

For all Services rendered by the Consultant under this Agreement, the Company
will pay the Consultant Ten Thousand Dollars ($10,000) per month for the term of
this Agreement. At the Company’s request, the Consultant will provide reasonable
substantiation regarding time incurred in providing the Services. Except
pursuant to his Separation Agreement and General Release dated as of
September 19, 2008, as amended, the Consultant will under no circumstances,
including a legal finding regarding employee status, be entitled to any other
benefits or compensation from the Company, including any and all employee
benefit plans of the Company.

 

--------------------------------------------------------------------------------


 

SECTION 5.         ASSIGNMENT OF RIGHTS

 

The Consultant may not assign or delegate any of his rights or obligations under
this Agreement to any person without the prior written consent of the Company,
which the Company may withhold in its sole discretion.

 

SECTION 6.         AUTHORITY TO BIND COMPANY

 

The Consultant and the Company agree that the Consultant has no authority to
bind the Company as its agent, except as expressly agreed to by the parties in a
separate written agreement. The Consultant will not make any representations, or
take any actions, that would create the impression that he has authority to bind
the Company.

 

SECTION 7.         RELATIONSHIP BETWEEN PARTIES

 

The Consultant and the Company recognize and agree that the Consultant is not an
employee of the Company and is furnishing the Services as an independent
contractor. The Consultant may perform services for others during those periods
when the Consultant is not performing work under this Agreement for the Company.

 

SECTION 8.         LIMITATIONS OF LIABILITY

 

The Consultant agrees to indemnify the Company against all liability or loss,
and against all claims or actions based on or arising out of damage or injury
(including death) to persons or property caused by or sustained in connection
with his performance of this Agreement or by conditions created thereby, or
based on his violation of any statute, ordinance, or regulation, and agrees to
indemnify the Company against the cost of defending any such claims or actions.

 

SECTION 9.         REPRESENTATIONS AND WARRANTIES

 

The Consultant represents and warrants to the Company that there is no
employment contract, consultant agreement, or any other contractual obligation
to which the Consultant is subject that prevents the Consultant from entering
into this Agreement or from performing fully the Services under this Agreement.

 

SECTION 10.       CONFIDENTIAL INFORMATION AND INVENTIONS

 

As used in this Agreement, the term “Confidential Information” means:
(a) proprietary information of the Company; (b) information marked or designated
by the Company as confidential; (c) information, whether or not in written form
and whether or not designated as confidential, that is known or should
reasonably be known to the Consultant as being treated by the Company as
confidential; and (d) information provided to the Company by third parties that
the Company is obligated to keep confidential. Confidential Information
includes, but is not limited to, discoveries, ideas, designs, drawings,
specifications, techniques, models, data, programs, documentation, processes,
know-how, customer lists, marketing plans, and financial and technical
information. The term “Confidential Information” shall not include any
information that the Company now or hereafter voluntarily disseminates to the
public or that otherwise becomes part of the public domain through lawful means.

 

The Consultant agrees and acknowledges that all Confidential Information is and
shall continue to be the exclusive property of the Company, whether or not
prepared in whole or in part by the Consultant. The Consultant agrees not to
disclose Confidential Information, directly or indirectly, under any
circumstances or by any means, to any third person without the express written
consent of the Company, and also to comply with all Company policies and
procedures for the protection of

 

--------------------------------------------------------------------------------


 

Confidential Information. Upon expiration of this Agreement, or otherwise as
requested, the Consultant will deliver promptly to the Company all Confidential
Information, in whatever form, that may be in his possession or under his
control.

 

The Consultant agrees that all inventions, whether patentable or not, conceived
or made or reduced to practice by the Consultant during or in connection with
his performance of this Agreement will be promptly and fully disclosed to the
Company or its nominee. The Consultant hereby assigns and agrees to assign all
of his rights or interests in any inventions, whether patentable or not,
conceived or made or reduced to practice by him during or in connection with his
performance of this Agreement which: (i) relate to the thin-film photovoltaic
technology; (ii) relate to business known by the Consultant to be anticipated
business of the Company; (iii) relate to any actual or demonstrably anticipated
research or development work of the Company; (iv) result from any work performed
by the Consultant for the Company; or (v) were invented using either the
Company’s equipment, supplies, facility, time, or Confidential Information. The
Consultant agrees to assist the Company in every proper way (entirely at the
Company’s expense) to obtain patents on any inventions assigned to the Company
and that the Company, in its sole discretion, seeks to patent. Further, the
Consultant agrees that all creative work prepared or originated by the
Consultant for the Company under this Agreement that may be subject to or
eligible for protection under federal copyright laws, constitutes work made for
hire, all rights to which are owned by the Company; and the Consultant hereby
assigns to the Company all rights, title, and interest, whether by way of
copyright, trade secret, or otherwise, in all such work, whether or not subject
to protection by copyright laws.

 

The Consultant acknowledges that any disclosure of Confidential Information will
cause irreparable harm to the Company. In the event of a breach of these
obligations, the Company will be entitled to: (a) specific performance,
including immediate issuance of a temporary restraining order or preliminary
injunction enforcing this section of this Agreement; (b) a judgment for damages
caused by the Consultant’s breach; and (c) any other remedies provided by
applicable law or equity. The obligations set forth in this section will
continue and survive this Agreement  for as long as the Consultant possesses
Confidential Information.

 

SECTION 11.       MISCELLANEOUS PROVISIONS

 

11.1        Binding Effect. This Agreement will be binding on and inure to the
benefit of the parties and their respective heirs, personal representatives,
successors, and permitted assigns.

 

11.2        No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or will be construed to confer on any person, other than
the parties to this Agreement, any right, remedy, or claim under or with respect
to this Agreement.

 

11.3        Amendments. This Agreement may be amended only by an instrument in
writing executed by both parties.

 

11.4        Construction. The captions used in this Agreement are provided for
convenience only and will not affect the meaning or interpretation of any
provision of this Agreement.

 

11.5        Counterparts. This Agreement may be executed in counterparts, each
of which will be considered an original and all of which together will
constitute one and the same agreement.

 

11.6        Facsimile Signatures. Facsimile transmission of any signed original
document, and retransmission of any signed facsimile transmission, will be the
same as delivery of an original. At the request of any party, the parties will
confirm facsimile transmitted signatures by signing an original document.

 

11.7        Waiver. Any provision or condition of this Agreement may be waived
at any time, in writing, by the party entitled to the benefit of such provision
or condition. Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.

 

--------------------------------------------------------------------------------


 

11.8        Injunctive and Other Equitable Relief. The parties agree that the
remedy at law for any breach or threatened breach by a party may, by its nature,
be inadequate, and that the other parties will be entitled, in addition to
damages, to a restraining order, temporary and permanent injunctive relief,
specific performance, and other appropriate equitable relief, without showing or
proving that any monetary damage has been sustained.

 

11.9        Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Colorado, without regard to
conflict-of-laws principles.

 

11.10      Arbitration. Any dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in
Denver, Colorado, in accordance with the rules of the American Arbitration
Association then in effect by an arbitrator selected by both parties within 10
days after either party has notified the other in writing that it desires a
dispute between them to be settled by arbitration. In the event the parties
cannot agree on such arbitrator within such 10-day period, each party will
select an arbitrator and inform the other party in writing of such arbitrator’s
name and address within 5 days after the end of such 10-day period and the two
arbitrators so selected will select a third arbitrator within 15 days
thereafter; provided, however, that in the event of a failure by either party to
select an arbitrator and notify the other party of such selection within the
time period provided above, the arbitrator selected by the other party will be
the sole arbitrator of the dispute. Subject to subsection 11.11 of this
Agreement, each party will pay its own expenses associated with such
arbitration, including the expense of any arbitrator selected by such party and
the Company will pay the expenses of the jointly selected arbitrator. The
decision of the arbitrator or a majority of the panel of arbitrators will be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereover. Punitive damages will not be
awarded.

 

11.11      Attorney Fees. If any arbitration, suit, or action is instituted to
interpret or enforce the provisions of this Agreement, to rescind this
Agreement, or otherwise with respect to the subject matter of this Agreement,
the party prevailing on an issue will be entitled to recover with respect to
such issue, in addition to costs, reasonable attorney fees incurred in the
preparation, prosecution, or defense of such arbitration, suit, or action as
determined by the arbitrator or trial court, and if any appeal is taken from
such decision, reasonable attorney fees as determined on appeal.

 

11.12      Severability. If any provision of this Agreement is invalid or
unenforceable in any respect for any reason, the validity and enforceability of
such provision in any other respect and of the remaining provisions of this
Agreement will not be in any way impaired.

 

11.13      Entire Agreement. This Agreement (including the documents and
instruments referred to in this Agreement) constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.

 

The parties enter into this Agreement as of the date first written above.

 

 

CONSULTANT

 

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

 

 

/s/ Matthew Foster

 

By:

/s/ Mohan Misra

MATTHEW FOSTER

 

 

Print name: Mohan Misra

 

 

 

Title: Chairman, President & CEO

 

 

 

 

--------------------------------------------------------------------------------